Citation Nr: 1112135	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  92-17 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability.

2.  Entitlement to a compensable evaluation for a service-connected right ear hearing loss disability.

3.  Entitlement to a compensable evaluation for a service-connected right ear hearing loss disability on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1952 to July 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Procedural history

The Veteran initially filed a claim of entitlement to VA benefits for a bilateral ear disability in July 1975.  Service connection was granted for defective hearing of the right ear and a noncompensable (zero percent) evaluation was assigned, effective July 24, 1975; service connection was denied for disability of the left ear including hearing loss.  The Veteran disagreed with the decision and initiated an appeal.  In a December 1977 decision, the Board denied the Veteran's claims of entitlement to service connection for left ear disability including hearing loss, as well as, entitlement to an initial compensable evaluation for the service-connected right ear hearing loss disability.

In August 1989, the Veteran filed to reopen his previously denied claim of entitlement to service connection for left ear hearing loss.  At that time, he also filed a claim of entitlement to a compensable evaluation for the service-connected right ear hearing loss disability.  In a September 1990 rating decision, the RO declined to reopen the left ear hearing loss claim.  The September 1990 rating decision also denied the Veteran's claim to a compensable evaluation for the service-connected right ear hearing loss disability.  The Veteran indicated disagreement with both denials and perfected his appeal by submitting a substantive appeal in October 1991.

In January 1992, the Veteran presented sworn testimony during a personal hearing in Cleveland, Ohio.  A transcript of the hearing has been associated with the Veteran's VA claims file.  

In a November 1995 decision, the Board found that new and material evidence had not been submitted and declined to reopen the Veteran's previously denied claim of entitlement to service connection for left ear disability, to include hearing loss.  In addition, the Board denied the Veteran's claim of entitlement to a compensable evaluation for his service-connected right ear hearing loss disability.  The Veteran appealed that decision to the United States Court of Veterans Appeals [now the Court of Appeals for Veterans Claims] (the Court).  In a July 1997 decision, the Court held:  (1) that new and material evidence had been submitted to VA which was sufficient to reopen the Veteran's claim of entitlement to service connection for left ear hearing loss; and (2) that the Board had not fully addressed the Veteran's claim of entitlement to an increased evaluation for the service-connected right ear hearing loss on an extraschedular basis.  The Court therefore vacated the Board's November 1995 decision and remanded the case to the Board for further consideration.  

In April 1998, pursuant to the Court's decision, the Board bifurcated the Veteran's claim for a compensable evaluation for his service-connected right ear hearing loss disability and remanded the Veteran's all of the Veteran's claims for additional evidentiary development.  The RO continued to deny the claims in a supplemental statement of the case (SSOC) dated November 1998.  

In an October 1999 decision, the Board again denied the Veteran's claims of entitlement to service connection for left ear disability, to include hearing loss, and entitlement to a compensable evaluation for a service-connected right ear hearing loss disability.  The Board remanded the claim of entitlement to an extraschedular evaluation for the service-connected right ear hearing loss.  The Veteran thereafter appealed the Board's decision to the Court.  Due to the intervening enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), representatives of VA filed a motion before the Court to vacate the portion of the October 1999 Board decision that was final (the claims for service connection and for a compensable schedular evaluation).  In an order dated April 2002, the Court vacated the Board's decision to that extent.  The Veteran's claims were then returned to the Board.  

In October 2003, the Board remanded this case for additional developments directed by the April 2002 Court Order.  In a September 2004 SSOC, the RO denied the issues of entitlement to service connection for left ear disability, to include hearing loss, and entitlement a compensable evaluation for service-connected right ear hearing loss on both schedular and extraschedular bases.  

In a March 2005 decision, the Board denied the Veteran's claim of entitlement to service connection for left ear hearing loss as well as his claim of entitlement to a compensable evaluation for service-connected right ear hearing loss on schedular and extraschedular bases.  The Veteran appealed the Board's decision to the Court.  In a Memorandum Decision issued in September 2007, the Court vacated and remanded the Board's decision.  

In March 2009, the Board again remanded the Veteran's claims for further evidentiary development, as per instructed by the Court's September 2007 Memorandum Decision.  As will be discussed below, such development has been completed and the Veteran's claims have been returned to the Board for further appellate adjudication.  

As was noted by the Board in December 2005 and March 2009 as well as the Court in its September 2007 Memorandum Decision and the VA Regional Office in Nashville, Tennessee in a September 2010 Deferred Rating Decision, the Veteran has asserted claims of (1) whether new and material evidence had been submitted to reopen a previously-denied claim of entitlement to service connection for tinnitus and (2) entitlement to service connection for bilateral otitis media.  While these claim have been referred to the RO and VA Appeals Management Center (AMC) for development, such development has not been undertaken.  Since these issues have not been developed or certified to the Board by the RO or AMC, the Board does not have jurisdiction over them and they are REFERRED to the RO/AMC for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is cognizant of the length of time that this case has been in appellate status and the advanced age of the Veteran.  Regrettably, this case must once again be remanded for further development; the RO failed to follow the prior Remand order.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim and to ensure that VA has fully satisfied its duty to assist the Veteran in the development of his claim as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Left ear hearing loss - Service connection

The Veteran alleges his left ear hearing loss disability is etiologically related to his service.  In the alternative, the Veteran claims that his left ear hearing loss disability is either (1) caused by or (2) aggravated by his service-connected right ear hearing loss disability.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Initially, the Board observes that the competent medical and other evidence of record is sufficient to decide the Veteran's left ear hearing loss claim under the theory of direct service connection. 

However, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Additional disability resulting from the aggravation of a non-service- connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As noted in the Introduction, the Board most recently remanded this claim in March 2009, in part, to provide the Veteran with a VA examination and obtain an etiological opinion concerning the Veteran's claim for service connection for a left ear hearing loss disability on a secondary basis.  

Specifically, the March 2009 Board Remand instructed the Veterans Benefits Administration (VBA) to "[A]rrange for a physician to review the Veteran's entire VA claims file, including service treatment records, and to provide an opinion, with supporting rationale, as to . . . whether it is at least as likely as not that the Veteran's left ear hearing loss is caused or aggravated by his service-connected right ear hearing loss.  See the March 2009 Board Remand at pages 10 and 11.  [Emphasis added by the Board].  

Upon review of the evidence of record, the Board concludes that the medical nexus opinion offered by the April 2010 VA examiner is inadequate for the purpose of determining whether the Veteran's service-connected right ear hearing loss disability aggravates his left ear hearing loss disability.  Thus, the claim must, again, be remanded.  Specifically, the examination report does not address whether the Veteran's service-connected right ear hearing loss disability aggravates his left ear hearing loss disability.  In this regard, the April 2010 VA examiner opined "[The Veteran's] left ear mixed hearing loss is not caused by or related to the service-connected right ear hearing loss, because lack of hearing in one ear does not cause a hearing loss in the other ear."  See the April 2010 VA examination report.  

While this opinion addresses secondary causation, aggravation is not discussed.  As noted above, the Court specifically ruled in Allen that service connection may be granted when a nonservice-connected disability is aggravated by a service-connected disability.  Since the theory of secondary service connection from aggravation is not adequately addressed, the Board finds that this examination and opinion are inadequate for the purposes of rendering a decision on this issue and a remand is in order.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  

Given those pronouncements, and the fact that significant development sought by the Board on the issues on appeal has not been completed, another remand is now required.  38 C.F.R. § 19.9 (2010).

Right ear hearing loss - Increased rating and extraschedular considerations

The Board observes that the regulations concerning the evaluation of hearing impairment are expressly dependent upon whether the service-connected hearing impairment is unilateral or bilateral.  See 38 C.F.R. § 4.85, Diagnostic Code 6200.  

Accordingly, the Board concludes that the Veteran's claims concerning an increased evaluation for service-connected right ear hearing loss disability, to include extraschedular considerations, are inextricably intertwined with the service connection claim for a left ear hearing loss disability.  As such, Board adjudication of the claims concerning the right ear may not go forward until the issue of service connection for the left ear hearing loss disability is adequately addressed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AMC must forward the claims folder to the examiner that conducted the April 2010 for an addendum to the examination report addressing whether the Veteran's service connected right hearing loss aggravates his left ear hearing loss disability beyond the natural progression of the disability.  The claims file, including a complete copy of this remand and all prior remands, should be made available to, and reviewed by, the designated examiner.  

Addendum Request:  In consideration of the examination results, the examiner should ascertain whether the Veteran has a left ear hearing loss disability for VA purposes as per 38 C.F.R. § 3.385.  The examiner should then indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that his service-connected right ear hearing loss disability either (1) caused or (2) aggravates the Veteran's left ear hearing loss disability.  Should the examiner feel that additional examination of the Veteran is warranted, such should be conducted.

Unavailability of April 2010 Examiner:  If the examiner that conducted the April 2010 examination is unavailable or otherwise unable to provide the requested opinion, the Veteran's should be scheduled for a new examination.  The claims file, including a complete copy of this remand and all prior remands, should be made available to, and reviewed by, the designated examiner.  The examiner should take a detailed history from the Veteran, conduct an audiological and physical examination, and ensure that all tests necessary to provide the opinion requested above are conducted.

In addition, the examiner should describe the effects of any diagnosed hearing impairment on the Veteran's daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

Rationale Request:  Regardless of whether the April 2010 examiner provides an addendum or a new examination is conducted, the appropriate examiner must provide a detailed rationale for all opinions rendered.  If it any requested opinion cannot be requested without invoking processes related to guesses or based upon mere speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so.  

2.  The AMC should then readjudicate the claims in light of all of the evidence of record on the merits.  If any claim is not granted to the fullest extent, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) as to those issues, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations could result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


